Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered, and are persuasive in view of the amended claim language. While previously cited prior art, such as LeBlanc, suggests utilization of values for a “plurality of features” (e.g., LeBlanc’s discussion of “security, transmission bandwidth, and cost” in [36]), the previously cited prior art fails to explicitly suggest “combining values for all features of the plurality of features” (emphasis added).	After further search and consideration, a new grounds of rejection has been made further in view of Kouroussis (US-20150115711-A1). Kouroussis suggest combining each item from a group of status information into an “overall health score” in [48].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc (US-20130308482-A1) in view of Kouroussis (US-20150115711-A1), further in view of Di Pietro (US-20190370218-A1).
Regarding claim 1, LeBlanc shows a method for using a first health score for a first mobile access point (MAP) in a network ([36,79] showing network access points providing service via various links, such as cellular or WLAN service), comprising: 	generating the first health score ([36] showing a “preference score” based on network health) using a plurality of features related to the first MAP ([21,28,36,38] discussing selection between multiple “connection options” in a “mobile/wireless environment”, i.e., selecting the access point of an optimal WAN as part of “selecting the appropriate wireless link” for the mobile node), wherein the generating comprises calculating the first health score based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify LeBlanc in view of Kouroussis’ distributed architecture, reliant on both a MAP and an external server (i.e., LeBlanc’s Mobility Manger) with Di Pietro’s local architecture, reliant only on the local MAP, in order to protect sensitive network monitoring data by keeping it on premise (Di Pietro, [108]).
	Regarding claim 3, LeBlanc in view of Kouroussis and Di Pietro show wherein monitoring the network comprises monitoring a service level provided by the network (LeBlanc, [36,83] showing monitoring the networks QoS).	Regarding claim 4, LeBlanc in view of Kouroussis and Di Pietro show wherein the first health score for the first MAP is provided by one or both of: a cloud server; and the first MAP (Di Pietro, [64,108]).	Regarding claim 15, LeBlanc in view of Kouroussis and Di Pietro further show wherein the plurality of features is changed by one or both of: removing one or more of the plurality of features; and adding one or more features to the plurality of features (Di Pietro, [64,80,97] discussing removing features utilized when performing status calculations).
Regarding claim 16, LeBlanc shows a system for using a first health score for a first mobile access point (MAP) in a network ([36,79] showing network access points providing service via various links, such as cellular or WLAN service), comprising:	a communication interface comprising hardware, the communications interface configured to receive information regarding the first MAP (Fig. 8 showing data reception interface from “external systems 500”; shown in more detail in Figs. 3A and discussed in [50]);	a processor comprising hardware, the processor ([47] discussing providing a variety of features that implicitly require a processor) configured to: 	generate the first health score ([36] showing a “preference score” based on network health) using a plurality of features from the received information ([36,38] showing reception of data related to “security, transmission bandwidth, cost” as well as “up time”); wherein	the generating comprises  calculating the first health score based on combining values 
LeBlanc in view of Kouroussis do not show where the first MAP uses the score and applies it locally (i.e., applies it “for the first MAP” or “by the first MAP”, as LeBlanc’s actions such as maintenance, alarm triggering, and monitoring are trigged by an external Mobility Manager utilizing the first health score).	Di Pietro shows using, by the first MAP ([64,66-67] discussing where monitoring and processing performed locally and directly on an Access Point (corresponding to the claimed MAP)), a first score ([63, 75] discussing “assessment of the network measurements” as part of a “network assurance service”) for one or more actions for the first MAP, including triggering an alarm for the first map ([71,74] where said local processing can result in “alerts . . . based on the assessment of the network”) and monitoring the network by the first MAP ([64,83,101] showing where input features monitored by a MAP can be adjusted, said input features “comprising measurements from the network”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify LeBlanc in view of Kouroussis’ distributed architecture, reliant on both a MAP and an external server (i.e., LeBlanc’s Mobility Manger) with Di Pietro’s local architecture, reliant only on the local MAP, in order to protect sensitive network monitoring data by keeping it on premise (Di Pietro, [108]).
	Regarding claim 17, LeBlanc in view of Kouroussis and Di Pietro further show wherein the communication interface and the processor are part of a cloud server (Di Pietro, Fig. 4 showing “Cloud Service 302” and [68], discussing optional integration with a cloud service).
	Regarding claim 18, LeBlanc in view of Kouroussis and Di Pietro further show wherein the communication interface and the processor are a part of the first MAP (Di Pietro, [64,108]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Kouroussis and Di Pietro, further in view of Szymanik (US-9961576-B2).
	Regarding claim 2, LeBlanc in view of Kouroussis and Di Pietro shows triggering an alarm (LeBlanc, [79-80]).	LeBlanc in view of Kouroussis and Di Pietro does not show being responsive to a health score below a threshold health score. 	Szymanik shows being responsive to a health score below a threshold health score (col. 12 lines 50-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the alarm triggering teachings of LeBlanc in view of Kouroussis and Di Pietro with the thresholds of Szymanik in order to ensure alarms are triggered reliably and consistently.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Kouroussis and Di Pietro, further in view of Sirotkin (US-20130322238-A1).
	Regarding claim 5, LeBlanc in view of Kouroussis and Di Pietro show claim 1. 	LeBlanc in view of Kouroussis and Di Pietro do not show wherein the first health score of  wherein the first health score of the first MAP is shared with a second MAP ([52,54,65-67] and Fig. 1 items 104 and 106, showing where the cellular access point receives data from the WLAN access point), and a second health score of the second MAP is shared with the first MAP ([184]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network health and performance tracking techniques of LeBlanc in view of Kouroussis and Di Pietro with the data distribution of Sirotkin in order to enable a more distributed and thus resilient architecture via enabling decision making capabilities at each access point (and thus enabling system functionality in absence of one particular access point).	Regarding claim 6, LeBlanc in view of Kouroussis and Di Pietro and Sirotkin further show wherein at least one task of the first MAP is offloaded to the second MAP when the first health score is less than the second health score (Sirotkin, [154-156] showing where the network having the least load and/or greatest throughput is assigned a user’s traffic, and [162] showing where “overloaded” networks are “filtered out”, as discussed in [170], this is inclusive of reversing existing connections/assignments).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc in view of Kouroussis and Di Pietro, further in view of Dutta (US-20180288167-A1).
Regarding claim 7, LeBlanc in view of Kouroussis and Di Pietro show claim 1, including wherein the plurality of features comprise operation change events (LeBlanc, [39,81] discussing “link failure”).	LeBlanc in view of Kouroussis and Di Pietro do not show two or more features from: keep-alive signals, assiduity, boot score, backup, good behavior, last good boot, and consecutive backup modes.	Dutta shows a plurality of features, comprising two or more features, from: keep-alive signals, assiduity, boot score, backup, good behavior, last good boot, and consecutive backup modes ([2] showing both the use keep-alive signals and their regular, consistent use is useful for determining health; thus Dutta’s disclosure of these signals is within the broadest reasonable interpretation each of “keep-alive signals”, “assiduity” (regular consistency), and “good behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network health and performance tracking techniques of LeBlanc in view of Kouroussis and Di Pietro with the health factors considered by Dutta in order to have a more complete view of device status, enabling more accurate health determinations.

Allowable Subject Matter
Claims 21 – 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Regarding claims 21 and 35, said claims recite a particular formula for implementing a Regarding claims 22 - 34, each of said claims is dependent on claim 21.	Regarding claim 36 - 38, each of said claims is dependent on claim 35.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/             Primary Examiner, Art Unit 2442